Citation Nr: 1415426	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-46 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board remanded the case for further development in April 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including VA medical records dated through March 2013, are relevant to the issue on appeal and have been considered by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claim.


FINDING OF FACT

Bilateral hearing loss did not manifest during active service and has not been shown to be causally related to service, nor was sensorineural hearing loss manifest within one year of separation from active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in January 2010, prior to the initial adjudication in February 2010.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection, informed him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  

For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in September 2010 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board determined in the April 2013 remand that the September 2010 medical opinion was inadequate because it did not consider that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Therefore, the Board remanded the case, in pertinent part, to obtain an additional medical opinion, which was subsequently provided in May 2013.  The Board finds that the May 2013 medical opinion is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on a physical examination.  The examiner considered medical studies and provided a clear rationale for his opinion.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the previous April 2013 Board remand, the Board finds that the RO/Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained both the Veteran's outstanding VA treatment records and an additional medical opinion regarding whether the Veteran's hearing loss was caused by his active military service.  As such, the RO has substantially complied with the Board's instructions.  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002).

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

The Veteran has contended that he currently has hearing loss due to noise exposure during his military service.  Specifically, in his December 2009 claim, he reported that he was part of a transportation company during Vietnam and was assigned to a machine gun crew.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  In fact, he was provided audiological evaluations at the time of his pre-induction and separation examinations, but they did not reveal hearing loss as defined by VA. See 38 C.F.R. § 3.385.  The Board notes that the Veteran reported ear, nose or throat problems at enlistment, but that the examiner noted that such complaint involved frequent tonsillitis.  In the separation examination, the Veteran certified he had been informed and understood the provisions of "BUMED INSTRUCTION 6120.6," which meant that he had been informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990).  Moreover, the Veteran did not seek treatment immediately following his separation, and there is no evidence of any hearing loss within one year of his military service.  

The Board does acknowledge that the Veteran's representative has asserted that the Veteran began noticing difficulty with his hearing in service.  To the extent that the representative may be restating what the Veteran has told him, the Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon objective testing, his hearing was documented as being within normal limits at the time of his separation from service.  Additionally, in certifying that he had been informed of the BUMED INSTRUCTION, the Veteran had an opportunity to report hearing loss, and he did not do so.  As such, there is actually affirmative evidence showing that he did not have hearing loss at the time of his separation from service.

In addition, the Veteran was provided a VA examination in December 1973.  The examiner was specifically asked if hearing loss was noted, and the examiner checked "No."  Moreover, a May 2001 VA treatment record shows that the Veteran was a new patient.  At that time, the examiner noted the Veteran's chief complaints and his past medical history, neither of which addressed hearing loss, but rather addressed other physical complaints.  There is a private medical record, dated November 2002, wherein the Veteran's medical history is addressed.  There, the "Eye, Ear, Nose, Throat" column was left blank, but there were reports of a history of depression, hypertension, myocardial infarction, angioplasty, gout, and kidney stones.  The medical history reported in the private medical record was consistent with that reported in the May 2001 VA treatment record.  Thus, the Veteran did not complain of or seek treatment for hearing loss for many decades, despite seeking medical treatment for other various problems and filing claims for other disabilities.  

In this case, the recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which the Veteran appears to have reported all of his existing medical conditions without mentioning any problems related to hearing loss.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's medical records and claims for VA benefits list multiple medical complaints, but nothing related to the currently claimed disorder.  Based upon the language and context of these records, including the December 1973 VA examination and a June 2001 VA medical records identifying him as a new patient, the Board finds that the Veteran was reporting all the disabilities, medical conditions, and symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of bilateral hearing loss at those times is persuasive evidence that he was not then experiencing any relevant problems and outweighs any present recollection to the contrary.

For the foregoing reasons, the Board finds that the history regarding the onset of the Veteran's hearing loss in service to be not credible.  Accordingly, the Board finds that the Veteran's bilateral hearing loss did not manifest in service or within one year thereafter and that there has been no continuity of symptomatology since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has argued that he was exposed to acoustic trauma during his military service and that this was the injury sustained from which his hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In fact, his service personnel records do show that he served in Vietnam and was a motor vehicle operator.  

In addition, the September 2010 VA examination report shows that the Veteran has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his noise exposure in service.

The September 2010 VA examiner opined that it was not as likely as not that the Veteran's current hearing loss was related to his military service.  Although he noted that the Veteran was likely exposed to high noise levels in the military, the examiner also observed that the Veteran had a normal audiometric evaluation at the time of his separation from service.  However, as noted in the prior remand, this opinion is not adequate because normal hearing at the time of separation from service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The same examiner reviewed the claims file again and rendered an additional medical opinion in May 2013.  He noted that the Veteran's hearing thresholds were well within normal limits at the time of his separation and stated that there was nothing in service that he could find to link the Veteran's current hearing loss to his military service.  The examiner also indicated that current studies do not support the concept of delayed onset of hearing loss due to noise exposure.  Therefore, in his opinion, it was not at least as likely as not that the Veteran's current hearing loss is related to his military service.  Instead, the examiner concluded that it is more likely caused by the Veteran's post-military job-related noise exposure.  

There is no other medical opinion of record addressing the etiology of the Veteran's bilateral hearing loss.  

The Board does acknowledge that the Veteran and his representative have asserted that his bilateral hearing loss is related to his noise exposure in service.  While the Board has considered these opinions, the Board finds that the May 2013 VA examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the evidence does not show that the Veteran has current hearing loss that manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted. 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


